Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2006

In Re Nutraquest
Precedential or Non-Precedential: Precedential

Docket No. 04-4387




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re Nutraquest " (2006). 2006 Decisions. Paper 1347.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1347


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                         No. 04-4387


                 IN RE: NUTRAQUEST, INC.,
                               Debtor

                 Civil Action No. 03-cv-05869

          LINDA WILL; GEORGE WHEELER, JR.,
              as Independent Co-Administrators of
         the Estate of RASHIDI WHEELER, deceased

                               v.

   NORTHWESTERN UNIVERSITY; CHARLES TAYLOR;
RANDALL WALKER; JERRY BROWN; TERRENCE AGGELER,
          LARRY LILJA; THOMAS CHRISTIAN;
 JUSTIN CHABOT; MICHAEL ROSE; MARK GARDNER, M.D.

                               v.

      *NEXT PROTEINS, INC., f/k/a Next Nutrition, Inc.,
               d/b/a Next Proteins International ;
        THE ULTIMATE ORANGE ENERGY CO. LLC;
 ULTIMATE ENERGY CO.; PHOENIX LABORATORIES, INC.;
          GENERAL NUTRITION CORPORATION,
            d/b/a General Nutrition Companies, Inc.,
     a wholly owned subsidiary of ROYALO NUMICO NV,
CYTODYNE TECHNOLOGIES, INC., n/k/a NUTRAQUEST, INC.,
                                    Third Party Defendants

            Adversary Proceeding No. 04-cv-01275

     Northwestern University, Charles Taylor, Randolph Walker,
    Jerry Brown, Terence Aggeler, Larry Lijla, Thomas Christian,
                  Justin Chabot and Michael Rose,
                                   Appellants

         *(Amended Per the Clerk's Order dated 6/24/05)
                      Appeal from the United States District Court
                               for the District of New Jersey
                          (D.C. Civil Action No. 03-cv-05869)
                     District Judge: Honorable Garrett E. Brown, Jr.


                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 15, 2005

                     Before: BARRY, and AMBRO, Circuit Judges
                              POLLAK*, District Judge


                             (Opinion filed January 20, 2006)


                   ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
January 20, 2006, be amended as follows:

              On page 3, fifth line in the paragraph, replace “these products” with “those
products”.

             On page 10, bottom paragraph, first line, replace “Moreover, there are
many cases that have applied” with “Moreover, many cases have applied”.

            On page 14, fourth line on the page, replace “No. 03-5869 (GEB)” with
“No. 04-1275 (GEB)”.

             On page 14, full paragraph, thirteenth line, insert “had” after “appeared to
have” and before “a low probability”.

           On page 16, note 4, first paragraph, ninth line, remove “, Inc.” after
“Hathaway Mach. Co.” so that it reads “Hathaway Mach. Co., 796 F.2d 553”.


                                             2
             On page 17, note 4, last paragraph, fourth line, insert a comma after “that”
and before ““[b]y settling”, so the line will read:
             point that, “[b]y settling, Nutraquest can focus its resources

              On page 17, second paragraph, third line, remove the quotation mark in
front of “engaged” and insert it in front of “the”, so the line will read:
              in good faith if “the settling parties engaged in wrongful

             On page 20, eighth line on the page, replace “824–25” with “825”.



                                         By the Court,


                                         /s/ Thomas L. Ambro, Circuit Judge


Dated:    March 13, 2006




                                            3